 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Ramberto Perez-Perez
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-00119-LJO
12                                Plaintiff,              STIPULATION TO CONTINUE
                                                          SENTENCING; FINDINGS AND
13   v.                                                   ORDER
14   RAMBERTO PEREZ-PEREZ,                                DATE: November 26, 2018
                                                          TIME: 9:00 a.m.
15                                Defendants.             JUDGE: Hon. LAWRENCE J.
                                                          O’NEILL
16

17

18                                              STIPULATION
19          COMES NOW, Defendant, Ramberto Perez-Perez, by and through his attorney of record,
20
     Monica L. Bermudez and The United States of America, by and through its counsel of record hereby
21
     stipulate as follows:
22
            1.      By previous order, this matter was set for sentencing on November 13, 2018.
23

24          2.      Defense counsel and the Assistant United States Attorney have been in discussion to

25 withdraw Mr. Perez’s plea agreement based on the recent decision in the Ninth Circuit Court of
26 Appeals of Lorenzo v. Sessions.

27          3. Mr. Perez is in agreement to withdraw his plea and plea to an Information alleging a
28
                                                      1
29

30
     violation of Title 8, United States Code Section 1326(a) and (b)(1). He has signed all necessary
 1
     paperwork.
 2

 3          4. Defense counsel will not be prepared to proceed to sentencing on November 13, 2018.

 4          5. The parties therefore respectfully request that the sentencing/withdraw of plea hearing for
 5 Mr. Perez continued from Monday, November 13, 2018 to Monday, November 26, 2018.

 6
     IT IS SO STIPULATED.
 7
     DATED: November 7, 2018
 8
                                          /s/ Monica L. Bermudez
 9                                        MONICA L. BERMUDEZ
                                          Counsel for Defendant
10                                        RAMBERTO PEREZ-PEREZ

11

12

13 DATED: November 7, 2018
                                          /s/Laura Withers
14                                        LAURA WITHERS
                                          Assistant United States Attorney
15

16                                               ORDER

17

18          Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that

19 defendant RAMBERTO PEREZ-PEREZ sentencing hearing, currently set for November 13, 2018, is
20 hereby vacated and continued to November 26, 2018, at 9:00 a.m.

21

22
     IT IS SO ORDERED.
23

24
        Dated:     November 8, 2018                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
25
26

27

28
                                                       2
29

30
